14 N.Y.3d 748 (2010)
MARIBEL CUADRADO, Respondent,
v.
NEW YORK CITY TRANSIT AUTHORITY et al., Appellants.
Court of Appeals of New York.
Submitted December 14, 2009.
Decided February 16, 2010.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. An order denying a CPLR 4404 motion to set aside a verdict is nonfinal. The final and appealable paper to the Court of Appeals is the judgment entered after the denial of the motion.